DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The amendment, filed 08/21/20, has been entered.  Claims 1 and 4-23 are pending and under examination. Claims 2-3 are cancelled. Claims 17-23 are newly added. Claims 1 and 4-16 are amended.

Claim Rejections - 35 USC § 102
3. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.  Claims 1, 4-8, 10, 12-18, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spigelman et al. 2008 (US 2008/0107699).
Instant claims are drawn to methods for treating a skin disorder associated with Tight Junction function in a patient in need thereof, wherein the method comprises topically administering a formulation comprising an effective amount of a probiotic bacteria, a soluble metabolite of a probiotic bacteria and/or a cell lysate of a probiotic bacteria, to the skin of said patient; wherein the probiotic bacteria is selected from the group consisting of Lactobacillus acidophilus NCFM, Lactobacillus salivarius Ls-33, Bifidobacterium lactis 420, and Lactobacillus acidophilus La-14; and, wherein the disorder is selected from the group consisting of psoriasis, acne, atopic dermatitis, dry skin, rashes, UV-irritated skin, detergent irritated skin, thinning skin and/or asthma.
	Spigelman teaches methods for treating damaged skin including those of health care providers who regularly scrub and wash their hands with anti-microbial soaps (i.e. detergent-irritated skin; and a disorder associated with Tight Junction function) comprising topical administration of an effective amount of lotions containing Lactobacillus probiotic bacteria, directly on human hands ([0004-0005, 0007-0008, 0011-14, 0015, 0040]; meeting limitations of instant claims 1, 4, 5, 7, 15, 17, and 23).  Spigelman teaches preferred Lactobacillus species are Lactobacillus acidophilus NCFM and Lactobacillus acidophilus La-14 ([0017; meeting limitations of instant claims 1, 4, 6, 8, 10, and 12). Spigelman teaches compositions comprising pharmaceutically acceptable carriers and liposomes ([0037, 0040]; meeting limitations of instant claims 13 and 16).  Spigelman teaches compositions comprising a therapeutically effective amount of probiotic bacteria is preferably 15-88% by weight (e.g. [0052]; meeting limitations of instant claim 14; with sufficient specificity).  Spigelman et al. disclose examples wherein the concentration of the probiotic bacteria is 109 CFU and 100 billion CFU per gram (i.e. 1011; see [0030, 0038-39]; meeting limitations of instant claim 18 with sufficient specificity). Spigelman et al. disclose the formulations further comprise other probiotic bacteria, including commercially available strains of Bifidobacterium lactis and/or Lactobacillus salivarius (e.g. [0017, 0024]; also meeting limitations found in instant claims 4-6).   
Therefore, Spigelman et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 102
5.  Claims 1, 4-7, 9, 11-13, 15-18, 20-21, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rautonen et al. 2008 (US 2008/0038228).
	Rautonen teaches methods for using compositions comprising pharmaceutically acceptable carriers along with microorganisms and/or the metabolites thereof for the treatment of dermatological disorders including, inter alia, acne wherein the microorganisms include Bifidobacterium lactis 420 and Lactobacillus acidophilus (e.g. [0019-0023, 0099, 0102-0109, 0206, 0214, 0249]; meeting limitations found in instant claims 1, 4, 5, 6, 7, 9, 12, 13, 15, 17, 20, and 23). Rautonen teaches the composition may also comprise betaine (e.g. [0004-0006, 0031, 0079]; meeting limitations found in instant claim 11). Rautonen teaches the composition may also comprise lactitol (e.g. [0209]; meeting limitations found in instant claim 21). Rautonen teaches the suggested concentration of microorganisms in a composition for humans is preferably 108 to 109 CFU (e.g. [0206-0208]; meeting limitations found in instant claims 18 and 23). Rautonen teaches the compositions may comprising liposomes (e.g. [0156]; meeting limitations found in instant claim 16).  
Therefore Rautonen anticipates the invention as claimed.


Claim Rejections - 35 USC § 103
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


7.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.  Claims 1, 4-7, 9, 11-15, 17-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rautonen et al. 2008 (US 2008/0038228) in view of Castiel et al. 2009 (US 2009/0068160). 
inter alia, acne wherein the microorganisms include Bifidobacterium lactis 420 and Lactobacillus acidophilus (e.g. [0019-0023, 0099, 0102-0109, 0206, 0214, 0249]; meeting limitations found in instant claims 1, 4, 5, 6, 7, 9, 12, 13, 15, 17, 20, and 23). Rautonen teaches the composition may also comprise betaine (e.g. [0004-0006, 0031, 0079]; meeting limitations found in instant claim 11). Rautonen teaches the composition may also comprise lactitol (e.g. [0209]; meeting limitations found in instant claim 21). Rautonen teaches the suggest concentration of microorganisms in the composition for humans is preferably 108 to 109 CFU (e.g. [0206-0208]; meeting limitations found in instant claims 18 and 23). Rautonen teaches the compositions may comprising liposomes (e.g. [0156]; meeting limitations found in instant claim 16).  
With regards to the specific concentrations in claims 14 and 18; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  In the instant case, it is the Office’s position that the concentration of the active ingredient is a results-effective variable(s) and thus there is motivation for one of ordinary skill to optimize it through routine experimentation (see MPEP 2144.05II(B)). 
	Therefore the difference between the prior art and the invention is use of a bacteria lysate (see dependent claim 19).
	However, Castiel teaches similar compositions and methods for treating undesirable skin disorders comprising topical administration of effective amounts of probiotic bacterial lysates including from one or more members of the Bifidobacterium genus, including Bifidobacterium lactis and further comprising Lactobacillus acidophilus (e.g. [0018, 0027, 0032,  0039-43, 0049-53, 0059, 0071, 0073, 0079]). Castiel teaches the compositions for topical application according to the disclosure generally comprise from 0.0001% to 30% by weight, in particular from 0.001% to 15% by weight and more 
Therefore, it would have been prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to modify methods for the treatment of dermatological disorders, including acne, comprising the use of compositions comprising Bifidobacterium lactis and Lactobacillus acidophilus bacteria and/or their metabolites, as taught by Rautonen, by using Bifidobacterium lactis and Lactobacillus acidophilus bacterial lysates, thereby arriving at the claimed invention, because the lysates of Bifidobacterium lactis and Lactobacillus acidophilus were already demonstrated as useful in treating undesirable skin disorders, including for those with acne, as taught by Castiel. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have had motivation to use the lysates, with a reasonable expectation of success, because Castiel already demonstrated lysates were desirable for patients with sensitive skin. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component; the substituted element (i.e. a lysate instead of a whole cell or metabolite) was known and was already shown to function for treating the same skin disorder (e.g. acne), therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting a lysate-based composition for a metabolite/bacterial based composition with a reasonable expectation of success; thus, the substitution of the element would lead to predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Claim Rejections - 35 USC § 103
10.  Claims 1, 4-8, 10, 12-18, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Spigelman et al. 2008 (US 2008/0107699) in view of McRae et al. 2008 (Antibacterial compounds from Planchonia careya leaf extracts; Journal of Ethnopharmacology 116: 554-560). 
Spigelman teaches methods for treating damaged skin including those of health care providers who regularly scrub and wash their hands with anti-microbial soaps comprising topical administration of an effective amount of lotions containing Lactobacillus probiotic bacteria, directly on human hands ([0004-0005, 0007-0008, 0011-14, 0015, 0040]; meeting limitations of instant claims 1, 4, 5, 7, 15, 17, and 23).  Spigelman teaches preferred Lactobacillus species are Lactobacillus acidophilus NCFM and Lactobacillus acidophilus La-14 ([0017; meeting limitations of instant claims 1, 4, 6, 8, 10, and 12). Spigelman teaches compositions comprising pharmaceutically acceptable carriers and liposomes ([0037, 0040]; meeting limitations of instant claims 13 and 16).  Spigelman teaches compositions comprising a therapeutically effective amount of probiotic bacteria is preferably 15-88% by weight (e.g. [0052]; meeting limitations of instant claim 14).  Spigelman et al. disclose examples wherein the concentration of the probiotic bacteria is 109 CFU and 100 billion CFU per gram (i.e. 1011; see [0030, 0038-39]; meeting limitations of instant claim 18). Spigelman et al. disclose the formulations further comprise other probiotic bacteria, including commercially available strains of Bifidobacterium lactis and/or Lactobacillus salivarius (e.g. [0017, 0024]; also meeting limitations found in instant claims 4-6).   
With regards to the specific concentrations in claims 14 and 18; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  In the instant case, it is the Office’s position that the concentration of the active ingredient is a results-effective variable(s) and thus there is motivation for one of ordinary skill to optimize it through routine experimentation (see MPEP 2144.05II(B)). 
	Therefore the difference between the prior art and the invention is the inclusion of gallocatechin in the composition to be topically applied (see dependent claim 22).
	However, McRae teaches natural extracts, including gallocatechin, have been traditionally used to treat skin sores and abrasions and has both wound-healing and antibacterial properties (e.g. see abstract; Introduction, page 554; and Discussion, page 559). McRae demonstrates gallocatechin has good antibacterial activities against Staphylococcus aureus, Bacillus cereus, and Mycobacterium spp. (e.g. Table 2; section 
Therefore, it would have been prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to modify methods for treating damaged skin comprising topical application of lotions comprising Lactobacillus probiotic bacteria, as taught by Spigelman, by adding gallocatechin to the composition, thereby arriving at the claimed invention, because gallocatechin had art-recognized antibacterial and wound-healing properties, as taught by McRae. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. 
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because gallocatechin was obtainable from a variety of natural sources and was effective against a variety of common pathogens including Staphylococcus aureus, Bacillus cereus, and Mycobacterium spp. Further, MPEP 2144.06 states that combining equivalents known for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Therefore, the combination leads to expected results because each element performs the same function as it does individually.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Spigelman teach a “base method” for treating damaged skin comprising topical administration of an effective amount of lotions containing Lactobacillus probiotic bacteria directly on human hands and McRae contains similar methods wherein the techniques of including gallocatechin in a topical composition for treating skin is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by McRae would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of 

Double Patenting
11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

12.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
13.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 1 and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,555,977.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to treating the same skin disorders comprising administering substantially the same compositions comprising substantially the same probiotic bacteria, lysates and/or metabolites thereof.
	For example, instant claims are drawn to methods for treating a skin disorder associated with Tight Junction function in a patient in need thereof, wherein the method comprises topically administering a formulation comprising an effective amount of a probiotic bacteria, a soluble metabolite of a probiotic bacteria and/or a cell lysate of a Lactobacillus acidophilus NCFM, Lactobacillus salivarius Ls-33, Bifidobacterium lactis 420, and Lactobacillus acidophilus La-14; and, wherein the disorder is selected from the group consisting of psoriasis, acne, atopic dermatitis, dry skin, rashes, UV-irritated skin, detergent irritated skin, thinning skin and asthma; further comprising a second probiotic bacteria selected from Lactobacillus acidophilus, Lactobacillus salivarius, Bifidobacterium lactis,  and Propionibacterium jensenii.
	Similarly, patented claims are drawn to methods for treating a disorder associated with Tight Junction function in a patient in need thereof, wherein the method comprises topically administering a formulation comprising an effective amount of a probiotic bacteria, a soluble metabolite of a probiotic bacteria and/or a cell lysate of a probiotic bacteria; the probiotic bacteria is Propionibacterium jensenii Ρ63; and the disorder is selected from the group consisting of psoriasis, acne, atopic dermatitis, dry skin, allergy, rashes, UV-irritated skin, detergent irritated skin, thinning skin and asthma; and further wherein a second probiotic bacteria is selected from the group consisting of Lactobacillus acidophilus, Lactobacillus salivarius, and Bifidobacterium lactis.
Therefore, the instant and patented claims administer substantially the same probiotic bacteria, lysates, and/or metabolites, to the same patient population, for the same purpose, with the only difference being particular stains of each bacterial species. Thus, the already patented claims encompass a method that only differs from the now claimed invention by the substitution of a single component (i.e. substitution of the strain of the probiotic species to be used); the substituted element (i.e. commercially available probiotic strains) were all known and already shown to function as probiotics, therefore prima facie obvious in view of the teachings of patented claims, absent any convincing evidence to the contrary.

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

March 4, 2021